The employer and insurance carrier have appealed from an award in claimant’s favor. The sole question presented relates to the amount of such award. The Industrial Board found that claimant sustained a twenty per cent permanent loss of use of the right hand based upon a fifty per cent permanent loss of the use of right index finger and a thirty-three and one-third per cent permanent loss of use of the right middle finger. The evidence sustains this finding. Award unanimously affirmed, with costs to the State Industrial Board. Present—■ Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.